                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

JESSICA IRENE STOCUM-LIPPA,                §
                                           §
        Plaintiff,                         §
                                           §
v.                                         §    Civil Action No. 4:20-cv-00104-P-BP
                                           §
STATE OF TEXAS,                            §
                                           §
        Defendant.                         §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. See ECF No. 9. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed

Findings, Conclusions, and Recommendation for plain error. Finding none, the

undersigned District Judge believes that the Findings and Conclusions of the Magistrate

Judge are correct, and they are accepted as the Findings and Conclusions of the Court.

        Accordingly, it is ORDERED that this case is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i), and Plaintiff’s Motion to Appoint Counsel, ECF No. 4, is DENIED as

moot.

        SO ORDERED on this 24th day of March, 2020.




                                Mark T. Pittman
                                UNITED STATES DISTRICT JUDGE
